                                                     THE LAW OFFICES OF
                                                   PET ER ADELMAN, LLC




                                                            January 16, 2020


            ByECF

            Honorable Steven M. Gold
            United States District Court for the
            Eastern District of New York
            225 Cadman Plaza East
            Brooklyn, New York 11201

                                     Re: Pavel Pogodin et ano. v. Cryptorion, Inc. et al.
                                         18-Cv-00791

            Dear Judge Gold:

                   This firm represents Defendant Zvi Ben-Zvi ("Ben-Zvi") in the above-captioned action.
            Further to Rule 2(A) of Your Honor's Individual Practices, I respectfully write to request a pre-
            motion conference in anticipation of moving to dismiss with prejudice the crossclaim for
            indemnification and/or contribution interposed by Defendant Zurab Ttsituashvili against Ben-Zvi
            [DE-68]. To the extent that the Court deems Rule 2(A) inapplicable to the contemplated
            application, I respectfully request that the instant letter be deemed a motion to dismiss pursuant to
            Fed. R. Civ. P. 12(c).

                     On December 12, 2019, Your Honor entered the following order:

                              The Application to be relieved as counsel for Mr. Tsitsuashvili Dkt.
                              98 will be heard at the in-person conference already scheduled for
                              JANUARY 7, 2020 at 3:00 P.M. The telephone conference
                              previously scheduled for January 3, 2020 is canceled. Mr.
                              Tsitsuashvili must attend in person as well. If Mr. Tsitsuashvilifails
                              to attend, counsel's motion to be relieved will be granted as
                              unopposed, and the Court will recommend that Mr. Tsitsuashvilis
                              default be entered if he does not appear through counsel or
                              indicate that he will proceed prose by January 14, 2020. Counsel
                              for Mr. Tsitsuashvili shall promptly serve Mr. Tsitsuashvili with a
                              copy of this Order and file proof of service with the Court.

            (emphasis supplied). Mr. Tsitsuashvili neither appeared at the Court's January 7, 2020 hearing,
            nor appeared by counsel or prose by January 14, 2020.




95 Sixth Avenue Brooklyn, NY 11217                                                                         Tel. (7 18) 783-3500
padelman@theadelmanfirm.com                                                                                Cell (9 17) 902-7645
www. theadel ma nfi rm .com                                                                                Fa x ~7 18) 228-9256
THE LAW OFFICES OF PETER ADELMAN , LLC


         Honorable Steven M. Gold
         January 16, 2020
         Page 2

                In light of Mr. Tsitsuashvili' s failure to appear, and in anticipation of this Court' s
         recommending that Mr. Tsitsuashvili' s default be entered, Ben-Zvi respectfully requests that Mr.
         Tsitsuashvili' s cross-claim be dismissed with prejudice.

                I stand ready to amplify on the proposed application, and await the Court' s direction.




                                                      Peter Adelman




         cc: Counsel (by ECF)

             Mr. Zurab Tsitsuashvili
             (by e-mail to zurba.ashvil@gmail.com)
             (by mail to 104-40 Queens Blvd., Apt. 8B, Forest Hills, NY 11375)
